DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has presented two slightly differing independent claims (in particular claim 17 requires an “alert” and claim 31 requires “machine learning”), and that the Examiner has examined these claims as a single invention because the claims are obvious variants of each other.  However, if future amendments to the claims or newly submitted claims are directed towards inventions that are independent or distinct form the invention originally claimed, the Examiner may review these claims in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Allowable Subject Matter
Claims 13, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3, 17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum, et al U. S. Patent Application Publication 2018/0074161 (“Rosenbaum”) in view of Rosenbaum, ibid. (“Rosenbaum-2”).
Regarding claim 1, Rosenbaum teaches (Currently Amended) An object detection system comprising (Rosenbaum, figure 1, paragraph 0046 and 0135, “[0046] FIG. 1 illustrates an example ranging system (e.g., a terrestrial perimeter ranging system) with a plurality of beacons 110A-C external to a perimeter of a building 150. [0135] In an example, the ESA beacon signals can operate a scanning radar mode with digital signal processing (DSP) to provide sliced picture imaging inside the perimeter (analogous to medical imaging). The scanning radar mode can use RF passive reflection rather than the an object sensing, ranging and locating system with a plurality of beacons 110A-C. In subsequent figures, the beacons are numbered 2210A-C).

    PNG
    media_image1.png
    639
    725
    media_image1.png
    Greyscale

Rosenbaum does not explicitly teach:
plurality of nodes, each node having a transmitter configured to transmit a radar signal as a radar beam, and
one or more receivers configured to receive a reflected radar signal;  the nodes and transmitters being arranged such that the radar beam of one transmitter at least partly overlaps with the radar beam from the transmitter at an adjacent one of the nodes; 
the system comprising a processor configured to receive a digitized signal from each node,
process the digitized signal to detect characteristics of any Doppler effects created by the movement of an object through one or more of the radar beams,
compare the Doppler characteristics with Doppler signatures associated with known objects, and thereby classify the object
, wherein the transmitted radar signals comprise continuous wave radar signals..
Rosenbaum-2 teaches:
plurality of nodes, each node having a transmitter configured to transmit a radar signal as a radar beam, and (Rosenbaum-2, figure 22, paragraph 0167-0185, “[0167] FIG. 22 illustrates an example ranging system ( e.g., a terrestrial perimeter ranging system) with a plurality of beacons 2210A-C external to a perimeter of a building 2250. [0170] In one example, the pulsed signals that are emitted towards the target area can strike an object in the target area ( e.g., the end user node 2230) and be reflected outward. The beacon 2210A can detect, via the ESA antenna, one or more reflected pulsed signals that are reflected from the end user node 2230 within the target area.”; an object sensing radar ranging system with a plurality of beacons 2210A-C; figure 22 is described in paragraphs 0167 through 0185 as an Electronically Scanned Array radar rather than the previous beacon system).

    PNG
    media_image2.png
    668
    699
    media_image2.png
    Greyscale

one or more receivers configured to receive a reflected radar signal;  the nodes and transmitters being arranged such that the radar beam of one transmitter at least partly overlaps with the radar beam from the transmitter at an adjacent one of the nodes;  (Rosenbaum-2, figure 22, paragraph 0071, 0135, 0168 and 0181, “[0071] The beacons 110A-C can interconnected with a mesh grid protocol that allows expansion as required to cover the desired perimeter. … Buildings common in industrial park areas may typically need a half to full dozen beacons to adequately cover the perimeter of that the ESA nodes 2210A-C can cover the entire building 2250 on multiple floors; that the modules can each illuminate a large overlapping section of the building to triangulate using multi-static transmission and reception similar to a geographically distributed MIMO radar; that the receives in 2210A-C can receive their own transmitted RF energy and can also receive the other beacon’s RF energy to locate objects).
the system comprising a processor configured to receive a digitized signal from each node, (Rosenbaum-2, paragraph 0175 and 0071, “[0175] The beacons 2210A-C can forward the pulsed signal reflections to the control station 2220 (e.g., a server). Information from each of the beacons 2210A-C penetrating and scanning at their respective time and phase sequences can be relayed to the control station 2220. [0071] The beacons 110A-C can interconnected with a mesh grid protocol that allows expansion as required to cover the desired perimeter. A mesh grid protocol or a mesh networking topology can be a type of networking where each node not only captures and disseminates its own data, but can also serve as a relay for other nodes. Thus, the each node collaborates to propagate the data in the network.”; that the ESA nodes 2210A-C can transmit their data, can relay data from other ESA nodes using a mesh networking topology to a common server 2220 (i.e. processor 2220 received digital data from each node/beacon)).
process the digitized signal to detect characteristics of any Doppler effects created by the movement of an object through one or more of the radar beams, (Rosenbaum-2, paragraph 0173, “[0173] In one example, the processing module 2215 that the data transmitted from each of the beacons 2210A-C can be sent to server 2220 (i.e. central processor); that the transmitted data can comprise Doppler data; that the Doppler data can be used to determine motion of the tracked object 2230 in the building).
compare the Doppler characteristics with Doppler signatures associated with known objects, and thereby classify the object (Rosenbaum-2, paragraph 0176, “[0176] In one example, multiple beacons that surround the building 2250 (e.g., at different angles and distinct frequencies) can operate in conjunction to enable the control station 2220 to provide multi-dimensional mapping of the contents (e.g., the end user node 2230) of the scanned target area (e.g., a third floor of the building 2250). A map or picture of the contents in the scanned target area can be generated, which can enable an operator to distinguish humans, pets or other objects of interest in the scanned target area based on reflection characteristics and/or Doppler shifts.”; that the central server receives all of the data from the beacons 2210A-C; that the server can create a map of the scanned target area (objects without a Doppler signature are stationary, and therefor part of the building); that the Doppler shifts can be used to characterize moving objects (such as human or pets) as distinct and separate from the characterized stationary objects of the third floor of a building).
, wherein the transmitted radar signals comprise continuous wave radar signals. (Rosenbaum-2, figure 22, paragraph 0180, “[0180] In one configuration, the beacon 2210A can operate in a continuous wave frequency modulation (CW-FM) mode in order to reduce power and enable operation at relatively close range.”; that the ESA nodes 2210A-C can operate using a FMCW waveform as a radar to detect the building features and the Doppler features of moving objects).
Rosenbaum-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rosenbaum at the time the application was filed in order to combine two embodiments of Rosenbaum regarding RF systems to locate people and small items in a building environment. Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Rosenbaum’s beacon system of figures 1-3 with Rosenbaum’s ESA radar system of figures 5-8 and 22 and other embodiments as explicitly stated in Rosenbaum’s paragraph 0200 before the effective filing date of the claimed invention in order to combine each of the embodiments of Rosenbaum’s systems.  The beacon / transponder system of figure 1 and the ESA RF system of figure 22 merely perform the same locating functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 3, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The object detection system of claim 1.
Rosenbaum further teaches  wherein the transmitted radar signals are constant-frequency radar signals, and wherein the signals of any two overlapping beams have different frequencies. (Rosenbaum, paragraph 0177, “[0177] In one configuration, a mono-static radar approach (i.e., using a single beacon) can be improved by using multiple mono-static radars (i.e., multiple beacons), in which the beacons can be located at several positions surrounding the building 2250. Each of the beacons can operate at a distinct RF frequency to preclude mutual interference.”; that each of the beacons 2210A-C can operate mono-statically, that each of the beams can overlap as 2210A-C overlap at 2230 of figure 22; that each of the 2210A-C beacon can operate on a different frequency).
Regarding claim 17, Rosenbaum teaches (Currently Amended) A method for detecting moving objects comprising: (Rosenbaum, figure 1, paragraph 0046 and 0135, “[0046] FIG. 1 illustrates an example ranging system (e.g., a terrestrial perimeter ranging system) with a plurality of beacons 110A-C external to a perimeter of a building 150. [0135] In an example, the ESA beacon signals can operate a scanning radar mode with digital signal processing (DSP) to provide sliced picture imaging inside the perimeter (analogous to medical imaging). The scanning radar mode can use RF passive reflection rather an object sensing, ranging and locating system with a plurality of beacons 110A-C. In subsequent figures, the beacons are numbered 2210A-C).
Rosenbaum does not explicitly teach:
providing a plurality of nodes, each node having a transmitter transmitting a radar signal as a radar beam, and
one or more receivers to sense a reflected radar signal, the transmitters being arranged such that the radar beam of one transmitter at least partly overlaps with the radar beam from the transmitter at an adjacent one of the nodes;
receiving and digitizing signals from the radar receivers;
processing the digitized signals to detect characteristics of any Doppler effects created by the movement of an object through one or more of the radar beams;
comparing the detected Doppler characteristics with Doppler signatures associated with known objects to classify the object; and 
triggering an alert upon the classification of the object, .
wherein the transmitters each transmit continuous wave radar signals..
Rosenbaum-2 teaches:
providing a plurality of nodes, each node having a transmitter transmitting a radar signal as a radar beam, and (Rosenbaum-2, figure 22, paragraph 0167-0185, “[0167] FIG. 22 illustrates an example ranging system ( e.g., a terrestrial perimeter ranging system) with a plurality of beacons 2210A-C external to a perimeter of a building 2250. [0170] In one example, the pulsed signals that are emitted towards the target area can strike an object in the target area ( e.g., the end user node 2230) and be reflected outward. The beacon 2210A can detect, via the ESA antenna, one or more reflected pulsed signals that are reflected from the end user node 2230 within the target area.”; an object sensing radar ranging system with a plurality of beacons 2210A-C; figure 22 is described in paragraphs 0167 through 0185 as an Electronically Scanned Array radar rather than the previous beacon system
one or more receivers to sense a reflected radar signal, the transmitters being arranged such that the radar beam of one transmitter at least partly overlaps with the radar beam from the transmitter at an adjacent one of the nodes; (Rosenbaum-2, figure 22, paragraph 0071, 0135, 0168 and 0181, “[0071] The beacons 110A-C can interconnected with a mesh grid protocol that allows expansion as required to cover the desired perimeter. … Buildings common in industrial park areas may typically need a half to full dozen beacons to adequately cover the perimeter of interest. [0135] The use of beacons around the perimeter can provide total coverage. [0168] The ranging system can include various components, such as the end user node 2230, beacons 2210A-C that surround the perimeter of interest. [0181] In one configuration, the beacons 2210A-C can operate in a multi-static radar mode with one beacon (e.g., 2210A) transmitting the pulsed signals, and the other beacons (e.g., 2210B-C) spread out around a perimeter of interest (e.g., the building 2250) and detecting reflected pulsed signals.”; that the ESA nodes 2210A-C can cover the entire building 2250 on multiple floors; that the modules can each illuminate a large overlapping section of the building to triangulate using multi-static transmission and reception similar to a geographically distributed MIMO radar; that the receives in 2210A-C can receive their own transmitted RF energy and can also receive the other beacon’s RF energy to locate objects).
receiving and digitizing signals from the radar receivers; (Rosenbaum-2, paragraph 0175 and 0071, “[0175] The beacons 2210A-C can forward the pulsed signal reflections to the control station 2220 (e.g., a server). Information from each of the beacons 2210A-C penetrating and scanning at their respective time and phase sequences can be relayed to the control station 2220. [0071] The beacons 110A-C can interconnected with a mesh grid protocol that allows expansion as required to cover the desired perimeter. A mesh grid protocol or a mesh networking topology can be a type of networking where each node not only captures and disseminates its own data, but can also serve as a relay for other nodes. Thus, the each node collaborates to propagate the data in the network.”; that the ESA nodes 2210A-C can transmit their data, can relay data from other ESA nodes using a mesh networking topology to a common server 2220 (i.e. processor 2220 received digital data from each node/beacon)).
processing the digitized signals to detect characteristics of any Doppler effects created by the movement of an object through one or more of the radar beams; (Rosenbaum-2, paragraph 0173, “[0173] In one example, the processing module 2215 can use the one or more reflected pulsed signals to detect a motion (or other changes within the perimeter) of the end user node 2230 (e.g., a person or object). … In addition, the processing module 2215 can utilize Doppler shifts or Doppler measurements when detecting the motion of the end user node 2230.”; that the data transmitted from each of the beacons 2210A-C can be sent to server 2220 (i.e. central processor); that the transmitted data can comprise Doppler data; that the Doppler data can be used to determine motion of the tracked object 2230 in the building).
comparing the detected Doppler characteristics with Doppler signatures associated with known objects to classify the object; and  (Rosenbaum-2, paragraph 0176, “[0176] In one example, multiple beacons that surround the building 2250 (e.g., at different angles and distinct frequencies) can operate in conjunction to enable the control station 2220 to provide multi-dimensional mapping of the contents (e.g., the end user node 2230) of the scanned target area (e.g., a third floor of the building 2250). A map or picture of the contents in the scanned target area can be generated, which can enable an operator to distinguish humans, pets or other objects of interest in the scanned target area based on reflection characteristics and/or Doppler shifts.”; that the central server receives all of the data from the beacons 2210A-C; that the server can create a map of the scanned target area (objects without a Doppler signature are stationary, and therefor part of the building); that the Doppler shifts can be used to characterize moving objects (such as human or pets) as distinct and separate from the characterized stationary objects of the third floor of a building).
triggering an alert upon the classification of the object, . (Rosenbaum-2, paragraph 0077, “[0077] The ranging system can provide location information of field agents that a system that classifies building and can locate individuals such as firemen; upon classification the system can communicate with the discovered firemen sending an alert message such as “are you okay?”).
wherein the transmitters each transmit continuous wave radar signals. (Rosenbaum-2, figure 22, paragraph 0180, “[0180] In one configuration, the beacon 2210A can operate in a continuous wave frequency modulation (CW-FM) mode in order to reduce power and enable operation at relatively close range.”; that the ESA nodes 2210A-C can operate using a FMCW waveform as a radar to detect the building features and the Doppler features of moving objects).
In view of the teachings of Rosenbaum-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Rosenbaum at the time the application was filed in order to combine two embodiments of Rosenbaum regarding RF systems to locate people and small items in a building environment. Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Rosenbaum’s beacon system of figures 1-21 with Rosenbaum’s ESA radar system of figures 5-8 and 22 as explicitly stated in Rosenbaum’s paragraph 0200 before the effective filing date of the claimed invention in order to combine each of the embodiments of Rosenbaum’s systems.  The beacon / transponder system and the ESA RF system  merely perform the same locating functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The method of claim 17.
Rosenbaum further teaches:
7, further comprising comparing the detected Doppler characteristics with known Doppler signatures associated with known objects of interest; and, (Rosenbaum, paragraph 0176, “[0176] In one example, multiple beacons that surround the building 2250 (e.g., at different angles and distinct frequencies) can operate in conjunction to enable the control station 2220 to provide multi-dimensional mapping of the contents (e.g., the end user node 2230) of the scanned target area (e.g., a third floor of the building 2250). A map or picture of the contents in the scanned target area can be generated, which can enable an operator to distinguish humans, pets or other objects of interest in the scanned target area based on reflection characteristics and/or Doppler shifts.”; that the central server receives all of the data from the beacons 2210A-C; that the server can create a map of the scanned target area (objects without a Doppler signature are stationary, and therefor part of the building); that the Doppler shifts can be used to characterize moving objects (such as human or pets) as distinct and separate from the characterized stationary objects of the third floor of a building).
 in the case that the characteristics correlate to one such known object, triggering the alert. (Rosenbaum, paragraph 0077, “[0077] The ranging system can provide location information of field agents that may be in harm’s way. The ranging system can also optionally provide communications services. … The ranging system can use several preset messages ( e.g., canned messages), which can be available to respond to common and expected activities and responsibilities inside the perimeter area. For example in a fire situation, a preset message for an end user node might include: “Are you ok?”“; a system that classifies building and can characterize an object as a firemen; that can locate individuals such as firemen; upon classification the system can communicate with the discovered firemen sending an alert message such as “are you okay?”).
s 4, 8, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum, as modified by Rosenbaum-2, in view of Harmon, et al, U. S. Patent Application Publication 2019/0310347 (“Harmon”).
Regarding claim 4, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The object detection system of claim 1.
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 1.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach  wherein: one or more of the nodes comprises two receivers in a monopulse configuration; the processor is configured to extract bearing information from the digitized signal; or any two adjacent receivers at respective adjacent nodes are angled towards each other..
Harmon teaches </u> wherein: one or more of the nodes comprises two receivers in a monopulse configuration; the processor is configured to extract bearing information from the digitized signal; or any two adjacent receivers at respective adjacent nodes are angled towards each other. (Harmon, figure 4, paragraph 0051, “[0051] FIG. 4 shows approximately the coverage pattern for a five panel radar. The radar covers a span in azimuth of nominally 180°, and in elevation of nominally 90°, as indicated by ref. 40. Each panel has a transmit antenna, which has coverage indicated by the five smaller loops (drawn in a solid line) 42. Each panel has an array of 3 by 3 receive sub-antennas (not shown) in a square array, the outputs from each of which may be summed with those of another one or more sub-antennas to form one or more combined beams. Receive beam 44 is produced by the vector sum of the signals from each of the nine elemental antennas, with appropriate phase steering being applied to achieve a desired direction of maximum sensitivity, Likewise, receive beam 46 is produced by similar vector summation, with different phase steering to direct the beam’s maximum sensitivity in a different direction. Other beams e.g. 48, 50, may be made from other such summations and phase or amplitude adjustments being made, and used (such as with monopulse processing) to provide greater angular resolution of detected targets.”; that a receive array can be configured like a monopulse array to sum the receive signal from multiple elements to more accurately determine the AOA of incoming reflected RF energy).
In view of the teachings of Harmon it would have been obvious for a person of ordinary skill in the art to apply the teachings of Harmon to Rosenbaum at the time the application was filed in order to provide a small radar system to detect radar targets such as drones.  Accordingly, the prior art references disclose that it is known that Rosenbaum’s ESA and Harman’s array functioning as a monopulse radar are functional equivalents for detecting targets.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the monopulse processing for the ESA processing because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 8, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The object detection system of claim 1.
Rosenbaum teaches:
 wherein the processor is a central processor and (Rosenbaum, paragraph 0173, “[0173] In one example, the processing module 2215 can use the one or more reflected pulsed signals to detect a motion (or other changes within the perimeter) of the end user node 2230 (e.g., a person or object). … In addition, the processing module 2215 can utilize Doppler shifts or Doppler measurements when detecting the motion of the end user node 2230.”; that the data transmitted from each of the beacons 2210A-C can be sent to server 2220 (i.e. central processor); that the transmitted data can comprise Doppler data; that the Doppler data can be used to determine motion of the tracked object 2230 in the building).
each node further comprises a node processor  (Rosenbaum, paragraph 0108, “[0108] The ESA antenna 162 can be supported by a ranging and ESA antenna control electronics module 184 containing a high power amplifier (HPA) and an external low-noise-amplifier (LNA). The HPA can be used to increase the output power to 1 Watt, which is the max power allowed for the antenna by the Federal Communications that each node has a processor to amplify and digitize the signals. While explicitly not comprising a sampling or filtering step, these steps are routinely accomplished between reception at an antenna and broadcasting digital data as a part of a radar).
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 1.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach configured to sample, filter, and digitize the signal from the respective receiver(s), and transmit the digitized signal(s) to a local processor, and wherein the nodes are linked to the local processor over a communications link..
Harmon teaches configured to sample, filter, and digitize the signal from the respective receiver(s), and transmit the digitized signal(s) to a local processor, and wherein the nodes are linked to the local processor over a communications link. (Harmon, paragraphs 0037-0040, “[0037] Each panel 1 includes a transmit antenna 16, and transmitter circuitry 18, including a transmit amplifier. A receive antenna 20 is located adjacent the transmit antenna 16, and is connected to receiver front end circuitry 22 which contains amplification and down-conversion circuitry. A digitizer 24 is connected to an output of the receiver 22, which digitizes the output and provides its digitized outputs to processor 12. [0040] The receiver circuitry 22 amplifies, filters, and downconverts, the received signals from each subantenna, ready for digitization by the digitizer 24. The digitizer 24 passes the digitized information back to the processor for processing.”; that each node has a processor to receive, amplify, filter, downconvert, and digitize received data; that the digitized data can be shared with other radars, just as disclosed by Rosenbaum).
In view of the teachings of Harmon it would have been obvious for a person of ordinary skill in the art to apply the teachings of Harmon to Rosenbaum at the time the application was filed in order to provide a small radar system to detect radar targets such as drones.  Accordingly, the prior art references disclose that it is known that Rosenbaum’s ESA and Harman’s array functioning as a monopulse radar are functional equivalents for detecting targets.  Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 19, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The method of claim 17.
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 17.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach 7, wherein the transmitters each transmit constant-frequency radar signals, and the signals of any two overlapping beams have different frequencies, and wherein one or more of the nodes comprises two receivers in a monopulse configuration, and the step of processing the signal comprises extracting bearing information..
Harmon teaches 7</u>, wherein the transmitters each transmit constant-frequency radar signals, and the signals of any two overlapping beams have different frequencies, and wherein one or more of the nodes comprises two receivers in a monopulse configuration, and the step of processing the signal comprises extracting bearing information. (Harmon, figure 4, paragraph 0051, “[0051] FIG. 4 shows approximately the coverage pattern for a five panel radar. The radar covers a span in azimuth of nominally 180°, and in elevation of nominally 90°, as indicated by ref. 40. Each panel has a transmit antenna, which has coverage indicated by the five smaller loops (drawn in a solid line) 42. Each panel has an array of 3 by 3 receive sub-antennas (not shown) in a square array, the outputs from each of which may be summed with those of another one or more sub-antennas to form one or more combined beams. Receive beam 44 is produced by the vector sum of the signals from each of the nine elemental antennas, with appropriate phase steering being applied to achieve a desired direction of maximum sensitivity, Likewise, receive beam 46 is produced by similar vector summation, with different phase steering to direct the beam’s maximum sensitivity in a different direction. Other beams e.g. 48, 50, may be made from other such summations and phase or amplitude adjustments being made, and used (such as with monopulse processing) to provide greater angular resolution of detected targets.”; that a receive array can be configured like a monopulse array to sum the receive signal from multiple elements to more accurately determine the AOA of incoming reflected RF energy).
In view of the teachings of Harmon it would have been obvious for a person of ordinary skill in the art to apply the teachings of Harmon to Rosenbaum at the time the application was filed in order to provide a small radar system to detect radar targets such as drones.  Accordingly, the prior art references disclose that it is known that Rosenbaum’s ESA and Harman’s array functioning as a monopulse radar are functional equivalents for detecting targets.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the monopulse processing for the ESA processing because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 25, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The method of claim 17.
Rosenbaum teaches:
7, wherein the processor is a central processor and  (Rosenbaum, paragraph 0173, “[0173] In one example, the processing module 2215 can use the one or more reflected pulsed signals to detect a motion (or other changes within the perimeter) of the end user node 2230 (e.g., a person or object). … In addition, the processing module 2215 can utilize Doppler shifts or Doppler measurements when detecting the motion of the end user node 2230.”; that the data transmitted from each of the beacons 2210A-C can be sent to server 2220 (i.e. central processor); that the transmitted data can comprise Doppler data; that the Doppler data can be used to determine motion of the tracked object 2230 in the building).
further comprising the step of  (Rosenbaum, paragraph 0108, “[0108] The ESA antenna 162 can be supported by a ranging and ESA antenna control electronics module 184 containing a high power amplifier (HPA) and an external low-noise-amplifier (LNA). The HPA can be used to increase the output power to 1 Watt, which is the max power allowed for the antenna by the Federal Communications Commission (FCC). The that each node has a processor to amplify and digitize the signals. While explicitly not comprising a sampling or filtering step, these steps are routinely accomplished between reception at an antenna and broadcasting digital data as a part of a radar).
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 17.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach sampling, filtering, and digitizing the signal from each receiver at a respective node processor, and transmitting the digitized signals to a local processor..
Harmon teaches sampling, filtering, and digitizing the signal from each receiver at a respective node processor, and transmitting the digitized signals to a local processor. (Harmon, paragraphs 0037-0040, “[0037] Each panel 1 includes a transmit antenna 16, and transmitter circuitry 18, including a transmit amplifier. A receive antenna 20 is located adjacent the transmit antenna 16, and is connected to receiver front end circuitry 22 which contains amplification and down-conversion circuitry. A digitizer 24 is connected to an output of the receiver 22, which digitizes the output and provides its digitized outputs to processor 12. [0040] The receiver circuitry 22 amplifies, filters, and downconverts, the received signals from each subantenna, ready for digitization by the digitizer 24. The digitizer 24 passes the digitized information back to the processor for processing.”; that each node has a processor to receive, amplify, filter, downconvert, and digitize received data; that the digitized data can be shared with other radars, just as disclosed by Rosenbaum).
In view of the teachings of Harmon it would have been obvious for a person of ordinary skill in the art to apply the teachings of Harmon to Rosenbaum at the time the application was filed in order to provide a small radar system to detect radar targets such as drones.  Accordingly, the prior art references disclose that it is known that Rosenbaum’s ESA and Harman’s array functioning as a monopulse radar are functional equivalents for detecting targets.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the monopulse processing for the ESA processing because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
s 6, 10, 12, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum, as modified by Rosenbaum-2, in view of Guice, D., U. S. Patent Application Publication 2016/0286779  (“Guice”).
Regarding claim 6, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The object detection system of claim 1.
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 1.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach  wherein the processor is configured to process the digital signal by applying fast Fourier transforms (FFTs) and wherein the processor is configured to further process the digital signal by applying peak and/or track detection..
Guice teaches </u> wherein the processor is configured to process the digital signal by applying fast Fourier transforms (FFTs) and wherein the processor is configured to further process the digital signal by applying peak and/or track detection. (Guice, paragraph 0019, “This may require that a radar signal processor maintain running averages over various window lengths (in time) of amplitude variations of returns which may be associated with the motion of objects (i.e., scatterers) in various range cells and then apply conventional techniques to determine when there has been a change in a given range cell which may indicate presence of an insect or other target of interest within that particular range cell or within a collection of range cells. … For example, by monitoring amplitude variations over a series of multiple pulses, and by performing Fourier transforms over various selected sampling intervals, it may be determined that motion of a vibrating leaf may be characterized by a particular frequency or set of frequencies. In continued monitoring and use of Fourier transforms, new frequency content may be detected from time to time within frequency ranges associated with wingbeat frequencies,”; that Fourier analysis and amplitude analysis can be used to track objects).
In view of the teachings of Guice it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guice to Rosenbaum at the time the application was filed in order to use networked radars to track very small airborne biota (paragraph 003-0005).
Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The object detection system of claim 1.
Rosenbaum teaches  wherein the transmitted radar signals each have a horizontal beam width of 70 to 90 degrees and (Rosenbaum, paragraph 0064, “In an example, the ESA antenna can provide ±60 degrees horizontal scanning and up to ±45 degree vertical scanning. [0124] Typically, the range of operation will be less than 300 meters and often less than 100 meters, although other ranges can be suitable. The 2.4 GHz frequency band used in an example for the ranging system is minimally affected by water or moisture. FIG. 15 illustrates dielectric loss ( e.g., heating effects of moisture) as a function of radio frequency and temperature (0-100 Celsius [C]). Peak dielectric losses (i.e. max absorption and heating capacity) can occur at 10-50 GHz (not 2.4 GHz).”; that a radar can scan a 120 degree volume in the horizontal and 90 degrees in the vertical. Rosenbaum teaches that the radar frequency can vary 2.4 GHz to 50 GHz; but he emphasizes the 2.5 GHz band).
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 1.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach wherein the transmitted radar signals each comprise radio signals having a frequency that is between about 10 GHz and about 100 GHz..
Guice teaches wherein the transmitted radar signals each comprise radio signals having a frequency that is between about 10 GHz and about 100 GHz. (Guice, paragraph 0016, “[0016] Chipsets are becoming available from several vendors to support implementation of automotive radar in allocated frequency bands, including bands around 24 GHz and 77 to 81 GHz. Some of these chipsets support high resolution capabilities using FMCW and other waveforms”; that a radar can track very small biotic life with a radar in the 24 GHz to 81 GHz band).
In view of the teachings of Guice it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guice to Rosenbaum at the time the application was filed in order to use networked radars to track very small airborne biota (paragraph 003-0005).
Rosenbaum, as modified by Rosenbaum-2 and Guice, teaches (Currently Amended) The object detection system of claim 10.
Guice further teaches  wherein the transmitted radar signals each comprise radio signals having a frequency that is between about 24 GHz and about 24.25 GHz. (Guice, paragraph 0016, “[0016] Chipsets are becoming available from several vendors to support implementation of automotive radar in allocated frequency bands, including bands around 24 GHz and 77 to 81 GHz. Some of these chipsets support high resolution capabilities using FMCW and other waveforms”; that a radar can track very small biotic life with a radar in the 24 GHz to 81 GHz band).
In view of the teachings of Guice it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guice to Rosenbaum at the time the application was filed in order to use networked radars to track very small airborne biota (paragraph 003-0005).
Regarding claim 21, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The method of claim 17.
Rosenbaum teaches 7,  …  (Rosenbaum, paragraph 0176, “[0176] In one example, multiple beacons that surround the building 2250 (e.g., at different angles and distinct frequencies) can operate in conjunction to enable the control station 2220 to provide multi-dimensional mapping of the contents (e.g., the end user node 2230) of the scanned target area (e.g., a third floor of the building 2250). A map or picture of the contents in the scanned target area can be generated, which can enable an operator to distinguish humans, pets or other objects of interest in the scanned target area based on reflection characteristics and/or Doppler shifts.”; that the central server receives all of the data from the beacons 2210A-C; that the server can create a map of the scanned target area (objects without a Doppler signature are stationary, and therefor part of the building); that the Doppler shifts can be used to characterize moving objects (such as human or pets) as distinct and separate from the characterized stationary objects of the third floor of a building).
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 17.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach wherein data from each receiver is oversampled, wherein the step of processing the signal comprises applying short-time fast Fourier transforms, and … wherein the step of processing the signal comprises creating Doppler spectrograms, and the spectrograms are compared to Doppler spectrograms associated with known objects, and wherein the step of processing the signal comprises applying peak and/or track detection..
Guice teaches wherein data from each receiver is oversampled, wherein the step of processing the signal comprises applying short-time fast Fourier transforms, and … wherein the step of processing the signal comprises creating Doppler spectrograms, and the spectrograms are compared to Doppler spectrograms associated with known objects, and wherein the step of processing the signal comprises applying peak and/or track detection. (Guice, paragraph 0019, “This may require that a radar signal processor maintain running averages over various window lengths (in time) of amplitude variations of returns which may be associated with the motion of objects (i.e., scatterers) in various range cells and then apply conventional techniques to determine when there has been a change in a given range cell which may indicate presence of an insect or other target of interest within that particular range cell or within a collection of range cells. … For example, by monitoring amplitude variations over a series of multiple pulses, and by performing Fourier transforms over various selected sampling intervals, it may be determined that motion of a vibrating leaf may be characterized by a particular frequency or set of frequencies. In continued monitoring and use of Fourier transforms, new frequency content may be detected from time to time within frequency ranges associated with wingbeat frequencies, respiration rates, or other frequency content which may be associated with presence of insects.”; that Fourier analysis and amplitude analysis can be used to track objects; that varying sampling intervals can be used; that one sampling interval includes oversampling to discriminate in not just an objects gross motor movement (such as detection of an objects overall movement), but that object’s minor movements (such as the wingbeats or respiration movements of that moving object)).
In view of the teachings of Guice it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guice to Rosenbaum at the time the application was filed in order to use networked radars to track very small airborne biota (paragraph 003-0005).
Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The method of claim 17.
Rosenbaum teaches 7, wherein the transmitted radar signals each have a horizontal beam width of 70 to 90 degrees, and (Rosenbaum, paragraph 0064, “In an example, the ESA antenna can provide ±60 degrees horizontal scanning and up to ±45 degree vertical scanning. [0124] Typically, the range of operation will be less than 300 meters and often less than 100 meters, although other ranges can be suitable. The 2.4 GHz frequency band used in an example for the ranging system is minimally affected by water or moisture. FIG. 15 illustrates dielectric loss ( e.g., heating effects of moisture) as a function of radio frequency and temperature (0-100 Celsius [C]). Peak dielectric losses (i.e. max absorption and heating capacity) can occur at 10-50 GHz (not 2.4 GHz).”; that a radar can scan a 120 degree volume in the horizontal and 90 degrees in the vertical. Rosenbaum teaches that the radar frequency can vary 2.4 GHz to 50 GHz; but he emphasizes the 2.5 GHz band).
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 17.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach wherein the transmitted radar signals each have a frequency that is between about 24 GHz and about 24.25 GHz..
Guice teaches wherein the transmitted radar signals each have a frequency that is between about 24 GHz and about 24.25 GHz. (Guice, paragraph 0016, “[0016] Chipsets are becoming available from several vendors to support implementation of automotive radar in allocated frequency bands, including bands around 24 GHz and 77 to 81 GHz. Some of these chipsets support high resolution capabilities using FMCW and other waveforms”; that a radar can track very small biotic life with a radar in the 24 GHz to 81 GHz band).
In view of the teachings of Guice it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guice to Rosenbaum at the time the application was filed in order to use networked radars to track very small airborne biota (paragraph 003-0005).
s 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum, as modified by Rosenbaum-2, in view of Cheal, J., U. S. Patent 4,328,487 (“Cheal”).
Regarding claim 14, Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The object detection system of claim 1.
Rosenbaum teaches 1, wherein the receiver(s) and transmitter at each node are housed in a unit and mounted on, at, or adjacent to a perimeter fence, such that the node extends above the perimeter fence, and  (Rosenbaum, paragraph 0071, “[0048] However, two to hundreds of beacons can be used depending on the perimeter size or area to be covered. Additional beacons can improve location accuracy. [0071] The beacons 110A-C can interconnected with a mesh grid protocol that allows expansion as required to cover the desired perimeter. In an example, one beacon can provide complete geo-location of an individual. In other examples, three to upwards of dozens or even hundreds can be used to locate the end user node. Buildings common in industrial park areas may typically need a half to full dozen beacons to adequately cover the perimeter of interest. More beacons may be added or subtracted according the need for total coverage, accuracy and reliability. The thickness and type of walls and other obstruction in the RF  beamwidth path of propagation are additional considerations, where there may be value added with increased beacons. The ranging system can then more effectively use a beacon’s pulse RF energy inside the perimeter with narrow beams to scan across the area looking for end user nodes within the perimeter.”; that any number of beacons can be used in any geometry to cover an area. The spacing between the beacons can be varied based on the thickness of walls or other radar obstructions; that the addition of radars typically increases the effectiveness of the system).
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 1.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach wherein the nodes are spaced 15m to 60m apart..
Cheal teaches wherein the nodes are spaced 15m to 60m apart. (Cheal, paragraph 0002, “(2) Referring to the drawings there is shown in FIG. 1 an intrusion detection system 11 according to the invention, comprising a wave transmitter 12, a Doppler detector, or receiver 13 interconnected by a that transmitters and receivers can be as far as 100 apart and as close as 33 transmitters set 3 meters apart, or situated on the top of a chain link fence posts; comprising systems separated by 3, 6, 9, … 21, 24, 27, … 99 meters).
In view of the teachings of Cheal it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guice to Rosenbaum at the time the application was filed in order to create an intrusion detection system based on a network of radars (abstract).
Regarding claim 16, Rosenbaum, as modified by Rosenbaum-2 and Cheal, teaches (Currently Amended) The object detection system of claim 14.
Cheal further teaches  wherein the nodes are spaced 20m to 30m apart. (Cheal, paragraph 0002, “(2) Referring to the drawings there is shown in FIG. 1 an intrusion detection system 11 according to the invention, comprising a wave transmitter 12, a Doppler detector, or receiver 13 interconnected by a transmission line 14, a series of couplers 15 interconnected uniform length sections 16 of the transmission line, and a series of radiating antennas 17 each one of which feeds from the transmission line through a respective one of the couplers 15. The transmission line 14 is shown broken at point 18 to indicate that the transmission line may be of varying length. Typically, the transmission line between transmitter 12 and receiver 13 may be about 100 meters in length and include 33 couplers and antennas uniformly spaced whereby each antenna would be disposed on the mounting pole of ordinary chain link fence. The transmitter 12 and the receiver 13 may be of any well known type made for operating at the frequencies desired.”; that transmitters and receivers can be as far as 100 apart and as close as 33 transmitters set 3 meters apart, or situated on the top of a chain link fence posts; comprising systems separated by 3, 6, 9, … 21, 24, 27, … 99 meters).
In view of the teachings of Cheal it would have been obvious for a person of ordinary skill in the art to apply the teachings of Guice to Rosenbaum at the time the application was filed in order to create an intrusion detection system based on a network of radars (abstract).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbaum, as modified by Rosenbaum-2, in view of Nohara, et al, U. S. Patent Application Publication 2014/0097979 (“Nohara”).
Rosenbaum, as modified by Rosenbaum-2, teaches (Currently Amended) The method of claim 17.
Rosenbaum teaches 7,  (Rosenbaum, paragraph 0175, “The control station 2220 can utilize the information (e.g., pulsed signal reflections) from the beacons 2210A-C to generate a multi-dimensional map of the scanned target area. In one example, the control station 2220 can distinguish between pulsed signal reflections from outer walls of the building 2250 and pulsed signal reflections from inner areas of the building 2250 when generating the map.”; that a system can recognize stationary object and create a map of an environment which is a form of learning).
Rosenbaum and Rosenbaum-2 are combinable for the same rationale as set forth above with respect to claim 17.
Rosenbaum, as modified by Rosenbaum-2, does not explicitly teach comprising training the processor to recognize known objects using machine learning..
Nohara teaches comprising training the processor to recognize known objects using machine learning. (Nohara, paragraph 0097 and 0149, “[0097] The term “adaptive target map” is used herein to denote an environmental information quantity that can be generated based on targets of opportunity observed over short-term and seasonal time frames. … Adaptive target maps provide the means for automatically learning from the environment itself the effective coverage afforded by each radar for particular targets. [0149] As the name implies, perceptual memory 55 is an integral part of how, in an overall sense, the receiver 22 perceives the environment 24. To be more specific, perceptual memory 55 provides the ability for the receiver 22 to interpret the incoming measurements 26 so as to that a cognitive radar can learn its environment and recognize objects of interest within that environment).
In view of the teachings of Nohara it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nohara to Rosenbaum at the time the application was filed in order to provide cognitive radar information networks in order to identify activity in a region (paragraph 0011-0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donald HB Braswell/             Examiner, Art Unit 3648